DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on March 22nd 2012 has been entered. Claims 1, 3 – 10 and 12 – 17, 19 and 20 have been amended and claims 2 and 11 have been cancelled. Claims 1, 3 – 10 and 12 - 20 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 10 -11, filed March 22nd 2012, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
Applicant argues that the amended limitations “wherein the first Bloom filter is periodically generated, wherein generating the first Bloom filter in a current period comprises: reading, in the current period, a predetermined quantity of data included in the data of the local device to create a new Bloom filter; and combining the new Bloom filter with a previously created Bloom filter from a previous period to generate the first Bloom filter," and "storing the first set of filtered data into a cache, wherein data in the 
Examiner respectfully agrees
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Attaluri et al., (United States Patent Number 10642840) hereinafter Attaluri in further view of Sabaa et al., (United States Patent Publication Number 20110307447) hereinafter Sabaa


Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
s 1, 3 – 10 and 12 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chainani et al. (United States Patent Number 9501527) hereinafter Chainani, in view of Attaluri et al., (United States Patent Number 10642840) hereinafter Attaluri and in further view of Sabaa et al., (United States Patent Publication Number 20110307447) hereinafter Sabaa
Regarding claim 1 Chainani teaches a computer-implemented method, comprising: generating a first Bloom filter  (Fig. 2 local portion 120-1 of the bloom filter bitmap 118 Col 5 ln 31)  based on data (Fig. 4, (404) generate local portion of bloom filter bitmap base upon local inner table data at that node Col. 7 ln. 54 – 56)   of a local device, (local node Col. 6 ln 60) (each node will be both a sending node and a
receiving node with respect to processing of a query Col 5 ln 23 – 24) and sending  (Fig. 4, (406) broadcast bloom filter bitmap to other query processing nodes beginning from “starting offset” Col. 7 ln 56 – 59) (each node will be both a sending node and a
receiving node with respect to processing of a query Col 5 ln 23 – 24) 
  the first Bloom filter  (Fig. 2 local portion 120-1 of the bloom filter bitmap 118 Col 5 ln 31)  to a remote device; (geographically remote nodes Col. 4 ln 4) see column 5 ln 29 - 31  receiving a second Bloom filter  (Fig. 2 local portion 120-2 of the bloom filter bitmap 118 Col 5 ln 31)   from the remote device,  (geographically remote nodes Col. 4 ln 4) see column 5 ln 29 - 31 wherein the second Bloom filter (Fig. 2 local portion 120-2 of the bloom filter bitmap 118 Col 5 ln 31)    is generated by the remote device (geographically see column 5 ln 29 - 31 based on data (Fig. 4, (404) generate local portion of bloom filter bitmap base upon local inner table data at that node Col. 7 ln. 54 – 56)     of the remote device; (each node will be both a sending node and a
receiving node with respect to processing of a query Col 5 ln 23 – 24)   filtering data of the local device by using the first Bloom filter and the second Bloom filter  (Fig. 4, (410) construction of a complete Bloom filter bitmap through a multi-threaded
merging of the received Bloom filter file component bitmaps with the local Bloom filter bitmap Col. 8 ln 1 - 4) and performing a join operation on unsuccessfully filtered data (once the complete Bloom filter bitmap has been constructed, it is used as part of the database query processing in a table join operation Col. 8 ln 11 – 14)
Chainani does not fully disclose   wherein the first Bloom filter is periodically generated, and wherein generating the first Bloom filter in a current period comprises: reading, in the current period, a predetermined quantity of data included in the data of the local device to create a new Bloom filter; and combining the new Bloom filter with a previously created Bloom filter from a previous period to generate the first Bloom filter; combining the first Bloom filter and the second Bloom filter to obtain a current bilateral Bloom filter; filtering data of the local device  using the current bilateral Bloom filter first Bloom filter and the second Bloom filter to produce successfully a first set of filtered data that are not included in the current bilateral Bloom filter and unsuccessfully a second set of filtered data that are included in the current bilateral Bloom filter; storing the first set of filtered data into a cache, wherein data in the cache are filtered using a subsequent bilateral Bloom filter; and performing a join operation on unsuccessfully the second set of filtered data.
Attaluri teaches   wherein the first Bloom filter is periodically generated (Fig. 8, (870) where other partitions of the build table to evaluate Col. 23 ln 1 – 2, the step goes back to Fig. 8, (850) wherein in a bloom filter for the next partition of the build table is generated Col. 23 ln 3 – 5) and wherein generating the first Bloom filter (Fig. 8,(850)  step (ii) bloom filter of the build table Col. 23 ln 3 – 5)   in a current period (current
epoch Col. 14 ln 57 - 58) comprises: reading, in the current period, (volume manager may provide a current epoch Col. 14 ln 57 - 58)  a predetermined quantity of data included in the data (a partition created by a partitioning scheme creates a range partition that maps a hash value to the table’s partition is employed to determine the quantity of data Col. 21 ln 15 – 25) of the local device (Fig. 4, storage devices (471) – (498) Col. 14 ln 21)  see also storage nodes 430-450 Col. 13 ln 58 to create a new Bloom filter (Fig. 8, (870) a bloom filter created for the next partition of the build table Col. 23 ln 1 – 2) and combining the new Bloom filter with a previously created Bloom filter from a previous period to generate the first Bloom filter combining the first Bloom filter and the second Bloom filter to obtain a current bilateral Bloom filter; (combined bloom filter of the build table Col. 18 ln 2) filtering data (Filtering may be performed to generate multiple different hash tables for different portions of the first table, Col. 20 ln  of the local device(Fig. 4, storage devices (471) – (498) Col. 14 ln 21)  see also storage nodes 430-450 Col. 13 ln 58  using the current bilateral Bloom filter (combined bloom filter of the build table Col. 18 ln 2) to produce successfully a first set of filtered data (filtered hash table Col. 18 ln 52) that are not included in the current bilateral Bloom filter and a second set of filtered data that are included (Fig. 7, (720) filtered data include data that satisfies the predicate for a hash join operation in the first and second tables  Col. 19 ln 55) the predicate determines which data will be included 
in the current bilateral Bloom filter (combined bloom filter of the build table Col. 18 ln 2) and performing a join operation on the second set of filtered data (Fig. 8, (850) step (i) Generate from a next partition of the build table:  a hash table for evaluating whether join key values in the stored rows of a next partition of the probe table satisfy the join predicate for the hash join operation using the bloom filter generated for the next partition of the probe table Col. 22 ln 28) this step of performing an join operation is repeated in so far as other partitions of the build table exists to be evaluated, Fig. 8, (870). The step loops back to Fig. 8 (850)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chainani to incorporate the teachings of Attaluri wherein the first Bloom filter is periodically generated and wherein generating the first Bloom filter  in a current period comprises: reading, in the current period, a predetermined quantity of data included in the data of 
Sabaa teaches storing the first set of filtered data into a cache, (Fig. 5, (540) CAS Cache maintaining cached subset of the CAS information [071]) wherein data in the cache are filtered using a subsequent bilateral Bloom filter (Fig. 11E, (1180) (bloom filter cache) When data is read from within Bloom filter array 1190, 32 bytes of array data is read into an available Bloom filter cache 1180 entry [0129])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chainani to incorporate the teachings of Sabaa in storing the first set of filtered data into a cache, wherein data in the cache are filtered using a subsequent bilateral Bloom filter. By doing 
Claims 10 and 19 correspond to claim 1 and are rejected accordingly

Regarding claim 3 Chainani  in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 2.
Chainani as modified  further teaches wherein the first Bloom filter (Fig. 2 local 
portion 120-1 of the bloom filter bitmap 118 Col 5 ln 31)  is periodically generated (divide the Bloom filter into equal sized partitions Col. 6 ln 6 – 7)  and sent to the remote device (Fig. 4, (406) broadcast bloom filter bitmap to other query processing nodes beginning from “starting offset” Col. 7 ln 56 – 59)  during a process of reading the data (scanning Col. 5 ln 9)  of the local device (each node will be both a sending    node and a receiving node with respect to processing of a query Col 5 ln 23 – 24) and the second Bloom filter (Fig. 2 local portion 120-2 of the bloom filter bitmap 118 Col 5 ln 31)   is periodically received (divide the Bloom filter into equal sized partitions Col. 6 ln 6 – 7)  from the remote device (each node will be both a sending    node and a receiving node with respect to processing of a query Col 5 ln 23 – 24)
Claim 12 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4   Chainani  in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 3.
Chainani as modified  further teaches wherein combining the first Bloom filter and the second Bloom filter comprises: (ABS., merging Bloom filter components sent from each node using different startingOffset positions) (merging the respective portions 120-1, 120-2, 120-4 received form the other nodes Col. 7 ln 10 – 13)
 for each periodically received second Bloom filter, (Fig. 2 local portion 120-1, 120-3 and 120-4 of the bloom filter bitmap received Col 5 ln 31)  combining a corresponding periodically received second Bloom filter with a most recent periodically generated first Bloom filter  (From the standpoint of  the node 108 with the NodeID=2 its locally-generated portion 120-3 will need to be merged with the local portions 120-1, 120-2, 120-4 it received that were broadcast by the other nodes 108 such that the complete Bloom filter reflects the collective content of all the local portions 120-1, 120-2, 45
120-3, 120-4 Col 5 ln 40 – 45) see Fig 2 (118) for how merged bloom filter is formed 
Claim 13 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Chainani in view of Attaluri and in further view of Sabaa teaches the method according to claim 4.
Chainani as modified further teaches wherein the computer-implemented method further comprises: caching the first set of filtered data to produce cached data; (hash-coding involving one or more table keys and the inner table data Col. 5 ln 5 – 6)  and filtering the cached data (Fig. 4, (412) use complete Bloom filter bitmap in a table join operation as part of the processing of the database query Col. 8 ln 11 – 13) by using a final bilateral Bloom filter  (Fig. 2, (118) merged Bloom filter bitmap 118  Col 4 ln 28)
Claim 14 corresponds to claim 5 and is rejected accordingly.

Regarding claim 6 Chainani in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 3.
Chainani as modified further teaches wherein combining the first Bloom 
filter and the second Bloom filter comprises: (Fig. 2, (118) merged Bloom filter bitmap 118 Col 4 ln 28)14 for each periodically received second Bloom filter, (Fig. 2, a local portion 120-1, 120-2, 120-3, 120-4 of the Bloom filter bitmap Col. 5 ln 31) combining the corresponding periodically received second Bloom filter (merging the
received portions Col. 6 ln 64 – 65) with a most recently used bilateral Bloom filter (Fig. 2, (118) merged bloom filter bit map Col. 4 ln 28)  for filtering the data  (the complete Bloom filter bitmap 118 can be used as a join filter for the outer table data, corresponding to the inner table data used to create the Bloom filter bitmap Col. 7 ln 39 – 41) of the local device (local node Col. 6 ln 60) (each node will be both a sending node and a receiving node with respect to processing of a query Col 5 ln 23 – 24)  to form an updated bilateral Bloom filter; (final bloom filter Col. 5 ln 57) (Complete bloom filter Col. 6 ln 65) and wherein filtering the data of the local device comprises filtering the data by using the updated bilateral Bloom filter (the complete Bloom filter bitmap 118
can be used as a join filter for the outer table data, corresponding to the inner table data used to create the Bloom filter bitmap, Col. 7 ln 39 – 41) 
Claim 15 corresponds to claim 6 and is rejected accordingly.

Regarding claim 7 Chainani in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 6.
Chainani as modified further teaches wherein the computer-implemented method further  comprises: caching the successfully filtered data to produce cached data; (hash-coding involving one or more table keys and the inner table data Col. 5 ln 5 – 6) and filtering the cached data (Fig. 4, (412) use complete Bloom filter bitmap in a table join operation as part of the processing of the database query Col. 8 ln 11 – 13)  by using a subsequently formed updated bilateral Bloom filter  (the complete Bloom filter bitmap 118 can be used as a join filter for the outer table data, corresponding to the inner table data used to create the Bloom filter bitmap, Col. 7 ln 39 – 41)
Claim 16 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Chainani in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 3.
Chainani as modified further teaches comprising: after the data of the local device is completely read(The first thread will begin its writing of portion 120-1 received from the node with NodeID=0 at the start of the Bloom filter bitmap (position "0") and sequentially continue its writing until it reaches the end of the Bloom filter (position "511") Col. 7 ln  12 - 16)  by the local device (NodeID=0 Col. 7 ln 13) and before a second end of file (EOF) indication (until it has written position “169” Col 7 ln 22) is received from the remote device, (geographically remote nodes Col. 4 ln 4) see column 5 ln 29 – 31 sending a first end of file (EOF) indication (until it reaches the end of the Bloom filter (position "511"). Col. 7 ln 15 – 16) to the remote device (geographically remote nodes Col. 4 ln 4) see column 5 ln 29 - 31  
Claim 17 corresponds to claim 8 and is rejected accordingly.

Regarding claim 9 Chainani in view of Attaluri and in further view of Sabaa teaches the computer-implemented method according to claim 8.
Chainani as modified further teaches comprising: after the second EOF indication(until it has written position “169” Col 7 ln 22)  is received from the remote device; (geographically remote nodes Col. 4 ln 4) see column 5 ln 29 – 31 filtering the data of the local device (Fig. 4, (404) generate local portion of bloom filter bitmap based by using a most recently generated first Bloom filter (Fig. 2, (120-2) local portion bloom filter bitmap Col. 5 ln 31)
Claim 18 corresponds to claim 9 and is rejected accordingly.

Regarding claim 20 Chainani in view of Attaluri and in further view of Sabaa teaches the computer-implemented system according to claim 19.
Chainani as modified further teaches wherein the first bloom filter (Fig. 2 local portion 120-1 of the bloom filter bitmap 118 Col 5 ln 31) is periodically generated (divide the Bloom filter into equal sized partitions Col. 6 ln 6 – 7) and sent to the remote device (Fig. 4, (406) broadcast bloom filter bitmap to other query processing nodes beginning from “starting offset” Col. 7 ln 56 – 59) during a process of reading the data (scanning Col. 5 ln 9) of the local device (each node will be both a sending node and a receiving node with respect to processing of a query Col 5 ln 23 – 24) and the second Bloom filter (Fig. 2 local portion 120-2 of the bloom filter bitmap 118 Col 5 ln 31) is periodically received (divide the Bloom filter into equal sized partitions Col. 6 ln 6 – 7) from the remote device (each node will be both a sending node and a receiving node with respect to processing of a query Col 5 ln 23 – 24)



Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.

Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
04/28/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166